﻿
Mr. President, I wish first of all to thank you for the opportunity afforded me to make my second address to this body. I bring to you and to the distinguished personalities assembled here fraternal greetings from the Government and people of Saint Kitts and Nevis.
May I now join the eminent and eloquent speakers who have preceded me and congratulate you, Sir, on your election to the esteemed position you now occupy. Your election to this post is a clear reflection of the high regard in which you are held and of the complete confidence your colleagues place in you, based, most assuredly, on your personal qualities, diplomatic skills and sincere commitment to the high ideals of the Organization, My delegation pledges its fullest co-operation, in every way possible, with your endeavours to carry out your duties during this, the forty-second session of the General Assembly.
I also express congratulations to the previous President of the General Assembly on his capable handling of the critical issues that commanded the attention of this body during the last session and on his skilful guidance of the deliberations. My delegation cannot emphasize too strongly the importance it attaches to the role of the United Nations, in general, and to the General Assembly in particular, in recommending solutions for the peaceful settlement of international political conflicts, for the improvement of international economic conditions, and for the maintenance of human rights and freedom the world over.
We firmly believe in the link established between international peace and security and political and socio-economic development. They are not mutually exclusive. They are interdependent and complementary one to the other. We, as citizens of the world community, are committed to redouble our efforts to preserve global freedom and peaceful coexistence of which we here in this body are the sole arbiters.
It is a sad reality, however, that our combined efforts to achieve and preserve lasting peace and freedom are constantly thwarted by adverse national and international economic conditions, regional and localized conflicts, and repeated violations of human rights.
Indeed, war and the threat of war are issues which constantly demand the attention of the world Organization. However, we are not succeeding in beating the swords raised in anger around the world into ploughshares, as is so clearly set forth as a serious objective by the Organization. Too often we find that the prospect of peace is dangled tantalizingly before a world that is eager for a respite from war - a respite that would give us all an opportunity to build rather than to destroy. Just as often, we find that prospects for peace vanish like a soap-bubble blown into the air.
My delegation supports the peace initiative with regard to Iran and Iraq undertaken by the Secretary-General. The world is weary of this seven-year-old war of attrition between Iran and Iraq that has wasted vast amounts of human and natural resources. Recent events in that region clearly demonstrate the risk of the widening of the conflict, and even the possibility of super-Power involvement if the conflict continues, thereby posing а genuine threat to international peace and security.
The Government of Saint Kitts and Nevis fervently supports resolution 598 (1987) unanimously adopted by the Security Council in July of this year, the text of which demands an immediate cease-fire in the Iran-Iraq war. We call upon both combatants to comply with the resolution, and States members of the General Assembly to be prepared to display the political will to exert the diplomatic pressures required to elicit compliance by the belligerents.
Also in the Middle East the question of the inalienable right of the Palestinian people to a well-defined homeland and to a just and lasting peace is still considered the core of the Middle East conflict. However, this must coexist with the right of the people of Israel to live within secure boundaries. Here, too, strong and persistent action is needed to have all parties adhere to the relevant resolutions adopted by the General Assembly on the issue.
With respect to the situations in Afghanistan and Kampuchea, my delegation notes with sad regret that these localized occupations are no closer to an end today despite repeated resolutions that call for the withdrawal of foreign troops from these occupied territories. The hopes and aspirations of the people of Afghanistan and of Kampuchea are being sacrificed in the cauldron of these conflicts. I call upon the General Assembly to continue to register its strong support for the liberation of the people of Afghanistan.
The United Nations has a special responsibility to support its Members in their efforts to preserve individual sovereignty, territorial integrity and political independence, and to denounce and act against those aggressive nations that violate the fundamental rights of other weaker and vulnerable nations. Those among us who value peace must not be dominated by others who readily resort to war. People everywhere, whether they be in the east or the west, in the north or the south, should be free to choose the government which best reflects their political convictions and aspirations. 
On the question of peace and stability on the American continent, the situation in Central America preoccupies us. My delegation is particularly concerned about the possible implications for the peoples of Central America, Latin America, and the Caribbean that a worsening of the crisis in this area may have. The Caribbean and Latin America need an economic revival, but this revival cannot come in the midst of civil wars and guerrilla activity.
My delegation welcomes the peace initiative recently worked out by Government leaders of Central America. It is a peace plan by Central Americans for Central America. It should be given every opportunity to be effective. I call upon all combatants throughout Central America and the Caribbean to observe the cease-fire and then to negotiate in good faith for a lasting peace leading to the realization of true democracy throughout the region.
Also in relation to our partner in the Caribbean Community, Belize, my delegation calls for early ratification of the Cartagena Protocol as a contribution to the lowering of tensions in the region. The fact is that the various conflicts throughout the world are being supplied with arms from seemingly inexhaustible sources. This fact, however, receives scant attention from the international community.
Our attention is focused instead on the prospects for an arms reduction agreement between the United States and the Soviet Union, mainly in relation to medium-range nuclear missiles. There is great concern about the danger of nuclear weapons, and this is certainly justified because no corner of the world can be considered safe from the fallout of nuclear explosion. While, however, we seek to prevent this potential calamity, the reality is that every day all over the world destruction of life and property is being wrought by conventional weapons. 
It is imperative that our forum here at the United Nations spearhead urgent and continuing efforts to achieve genuine and meaningful progress in disarmament to include all weapons, conventional and chemical, as well as nuclear. It is then and only then that we will be able to mobilize fully the resources of rich and poor nations alike to address the serious economic problems which obstruct our attempts at achieving a better quality of life for all.
Article 55 of the Charter of the United Nations recognizes that conditions of stability and well-being are necessary for peaceful and friendly relations among nations. In turn, peace and friendly relations among nations are necessary prerequisites to the achievement of steady economic growth worldwide.
The world debt problem is yet another deterrent to economic development. It runs counter to the efforts of this body to alleviate the syndrome of poverty and underdevelopment crippling half of the world's population as it currently bedevils all attempts by the developing countries to bring a better quality of life to their people. I share the sentiment that a concrete solution can only be envisioned if the issue is treated as the international crisis that it is.
The Assembly has had to concede that the International Development Strategy for the First and Second United Nations Development Decades has remained largely unfulfilled. As we approach the end of the Third Development Decade, the developing countries do not deny the existence of their external debt, nor shun a measure of responsibility for its solution. We realize that the primary responsibility for improving our economies rests upon our shoulders. However, we cannot go it alone in this world where even the super-Powers recognize some level of interdependence- We are buffeted by changing conditions in the world at large, and are at the mercy of conditions over which we have no control. The debt problem can only be addressed in a meaningful way by a process of Worth-South co-operation. My delegation is highly supportive of the approach to this problem outlined here by the Government of Jamaica. This proposal calls for a longer-term structured rescheduling of debt, accompanied by the provision of additional capital resources, so that economic growth is not stultified by the burden of debt servicing, but rather continues in tandem with it.
The more affluent countries cannot, nor should they try, to shirk their  responsibility to increase the capital resources available to the developing nations.
It is the developed countries which reduce the price that they pay to us for the primary commodities we produce- It is the developed countries which increase the price of the machinery and equipment they sell to us to De used in the production of the same primary commodities, and in other vital development areas.
This is the situation in which Saint Kitts and Nevis is placed in relation to its primary export commodity, sugar. The price is severely depressed. Quotas are drastically reduced. But the price of machinery to improve the efficiency of production continues to escalate. The plight of the sugar-producing countries in the Caribbean, and indeed throughout the world, cannot be addressed by platitudes or the current attitude of benign neglect. It requires the urgent serious and sympathetic consideration of the developed countries.
It is clear that economic strangulation can and does lead to political instability within and between nations. Many countries find it increasingly difficult to cope with growing social and economic demands in the face of drastic adjustments. Our vigorous efforts need to be complemented by increased international assistance and co-operation. It is not enough to call for structural adjustment. This is not by itself the universal panacea. Indeed, this is already being undertaken in many developing countries. In my own country Saint Kitts and Nevis, we have already embarked on a programme of diversification which expands our agricultural sector, places greater emphasis on tourism development and gives impetus to the growth of light industry, while at the same time employing greater fiscal prudence in the public sector.
It is unfortunate that some - I repeat, some - experts from the developed countries have a biased view of structural adjustment. Their interpretation in relation to the developing countries is: increasing taxation on already overburdened people} reducing programmes for social and cultural developments; and cutting back on provision of employment by the public sector.
For the developed countries, however, their interpretation of structural adjustment can include: reducing taxes; increasing spending on implements or war; and reducing assistance to developing countries in the grip of structural adjustment.
This approach will only further increase the imbalances which exist and widen the gap between the rich and the poor countries. In the final analysis, all of us need to realize that there must be a humane side to structural adjustment. The fiscal and economic measures which are employed nationally, regionally and internationally to improve the abstract indices of growth and development must also address the educational, social, cultural and health needs of people everywhere. The real essence of development is the development of people.
The world has risen to many a challenge in the past to provide a better quality of life for people everywhere, and the United Nations has been in the forefront of the struggle. Diseases once the scourge of mankind, like smallpox, tuberculosis and poliomyelitis, have been defeated. Once again we must mobilize; we must defeat malnutrition, poverty, drug abuse and the more recent scourge. Acquired immune deficiency syndrome, AIDS, which threaten to destroy the flower of our youth who hold the keys to the future of our nations. The time has come for us to take a more humanitarian look at the world, and to divert more of its resources away from creating and proliferating the means of destruction into providing constructive and effective solutions to the problems of underdevelopment. 
I have so far projected a general view of developing countries. However, it has come to be universally recognized that there is within this broad framework a special category of developing countries whose problems require special consideration. This is the category of island developing countries.
A number of analytical and descriptive studies, including a study by the United Nations Conference on Trade and Development (UNCTAD), have shown that island developing countries have characteristics distinct from those of developing countries in general. As a result, the type of development strategy regarded as appropriate in general and promoted by the United Nations may in some aspects be inappropriate for these countries in particular. The studies have also highlighted certain specific handicaps facing small island countries and dispelled some myths concerning them.
Our handicaps are basically derived from the smallness and remoteness of most of us. They include vulnerability to natural disasters, such as hurricanes, to which islands in the Caribbean are particularly vulnerable; special transport problems, which are even more acute in archipelagic countries; highly limited internal markets; lack of natural resources; and heavy dependence on imports.
These imports in turn ate financed by a small number of foreign-exchange-earning activities - commodity exports, tourism or emigrant remittances, for example. Given the high per capita cost of building and maintaining the economic and social infrastructure for small and isolated populations, small islands lack the critical mass to provide basic services economically for their populations. However, these services must be provided. People in island communities have as much right to life, liberty, the pursuit of happiness and basic amenities as people in large metropolitan societies. Growing recognition of the conclusions regarding island developing countries is reflected in the five resolutions on island developing countries adopted unanimously by the General Assembly between 1976 and 1982. The international development strategy for the Third United Nations Development Decade specifically highlights our problems. Other organizations have also begun to focus on this group. For instance, the Commonwealth Heads of Government endorsed, in 1979, a special programme of action in favour of the smaller Commonwealth countries, and the Lomé Conventions make special provisions for these countries.
However, a number of countries and institutions are clearly sceptical about the specificity of island developing countries, and some are against the proliferation of such special categories of developing countries.
I say to the sceptics that the existence of sovereign island nations is a fact of life. We are real, we exist, we have a voice which is heard and must continue to be heard in international forums, and we are sovereign. We are no figment of anyone's imagination. We are here, and here to stay. I therefore call for urgent, concerted and constructive action to give effect to the resolutions in relation to island developing countries already adopted by the Assembly.
The effective functioning of the United Nations in its various dimensions is vital to the resolution of conflicts, the achievement of peace in the world, and the marshalling of the resources of the world for the effective resolution of problems. Here we can come together to heal wounds and facilitate co-operation between nations.
It is in this context that we renew our call for North and South Korea to become Members of the United Nations This is not to deny or preclude the goal of reunification of the Korean peninsula. We must, however, address situations as they exist, and not merely as we would wish them to be. Both countries on the Korean peninsula amply satisfy the requirements for membership. Besides, the realities of the existing deadlock dictate the need for the stimulation and maintenance of dialogue between the two sides within such a structured and supportive framework as the United Nations can provide.
Finally, I turn to the question of human rights, the violation of which is another threat to international peace and security.
Developing countries like Saint Kitts and Nevis are acutely aware of the premium which must be placed on human resources. Our greatest potential lies in our people, and in drawing from them the qualities of patriotism and service which can flourish only in an atmosphere which guarantees the dignity and worth of the human person. Yet, nearly 40 years after the adoption of the Universal Declaration of Human Rights, the right of peoples and nations to self-determination as a prerequisite to the full enjoyment of all fundamental human rights is still being denied.
Nowhere is such violation more flagrant and agonizing than in South Africa, where the evil policy of apartheid is insensitively perpetuated and consolidated. The United Nations has been in the forefront of the opposition to apartheid, and now appears to be growing weary in its efforts to bring an end to its perpetuation. Perhaps this is the design; perhaps the design of Pretoria is continually to confront the international community with arrogant defiance and frustrate it into wearied resignation and silence.
My delegation refuses to be lulled into silence on this issue. We will take every opportunity publicly to proclaim our abhorrence for the system of apartheid, because it is inherently evil, and we exhort the international community and the oppressed of South Africa to stand firm in their opposition and struggle. We laud all the countries that have heeded the appeals of the various resolutions adopted by the General Assembly and the Security Council and have imposed sanctions on South Africa. We are optimistic that if a persevering world unified against apartheid continues to send this signal to Pretoria the stubborn walls of apartheid must eventually crumble. We can accept nothing less than the equality of all men. 
St. Kitts and Nevis also reaffirms its support for Security Council resolution 435 (1978) and the United Nations independence plan for Namibia. The world is so closely knit and interdependent that conflicts or tensions anywhere and of whatever nature affect us all, because we are citizens of one world. We are our brother's keeper, and as brothers we are equal. The United Nations is like a great lens which is made to capture the powerful but diffuse rays of the sun and distil and concentrate them into a unified force directed into any selected focal point. The United Nations can and should attract the diverse energies, resources and creativity of all the nations and concentrate them into a unified powerful force to be focused upon the various problems that beset mankind. I am convinced that in this way effective solutions compatible with the preservation of human dignity can be achieved.
